Case 1:19-cv-07283 Document 1-1 Filed 08/05/19 Page 1 of 9




EXHIBIT A
FILED: NEW YORK COUNTY CLERK 03/14/2019 02:48 PM                            INDEX NO. 152717/2019
NYSCEF DOC. NO. 1   Case 1:19-cv-07283 Document 1-1 Filed 08/05/19 Page 2 of 9 NYSCEF: 03/14/2019
                                                                      RECEIVED




                                             1 of 8
FILED: NEW YORK COUNTY CLERK 03/14/2019 02:48 PM                                                        INDEX NO. 152717/2019
NYSCEF DOC. NO. 1      Case 1:19-cv-07283 Document 1-1 Filed 08/05/19 Page 3 of 9 NYSCEF: 03/14/2019
                                                                         RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          --------------------------------------X
          TRACEY RILEY,                                                              Index No.:                 /l_
                                                       Plaintiff(s),                 Filed:                    /l__

                                   -against-

          JPMORGAN CHASE BANK, N.A. and JP MORGAN                                       VERIFIED COMPLAINT
          CHASE & CO.,

                                                       Defendant(s).
          --------------------------------------X
                                Plaintiff, by her attorney AMI MORGENSTERN, ESQ., complaining of the

          Defendant, respectfully alleges as follows:

          FIRST:                Upon information and belief, that at all the times hereinafter mentioned, the

          Defendant, JPMORGAN CHASE BANK, N.A., was and still is a Financial Institution duly organized

          and existing by virtue   of the laws,   statutes and ordinances   of the   State   of New York.

          SECOND:               Upon information and belief, that at all the times hereinafter mentioned, on the

          26th day Of April, 2018 the Defendant,     JP MORGAN CHASE BANX, N.A., owned a certain premises

          which is located at 214 Broadway, New York, New York.

          THIRD:                Upon information and belief, that at all the times hereinafter mentioned, on the

          26th day   of April, 2018 the Defendant, JPMORGAN CHASE BANK, N.A., leased the aforementioned

          premises.

          FOURTH:               Upon information and belief, that at all the times hereinafter mentioned, on the

          26th day   of April, 2018 the Defendant, JPMORGAN CHASE BANK, N.A.,                      was in possession   of the

          aforementioned premises.




                                                            Page2   of8


                                                           2 of 8
FILED: NEW YORK COUNTY CLERK 03/14/2019 02:48 PM                                                               INDEX NO. 152717/2019
NYSCEF DOC. NO. 1       Case 1:19-cv-07283 Document 1-1 Filed 08/05/19 Page 4 of 9 NYSCEF: 03/14/2019
                                                                          RECEIVED




           FIFTH:                    Upon information and belief, that at all the times hereinafter mentioned, on the

           26th day   of April, 2018 the Defendant, JPMORGAN CHASE BANK, N.A., its agents, servants and/or

           employees operated the aforementioned premises.

           SIXTH:                    Upon information and belief, that at all the times hereinafter mentioned, on the

           26th day   of April, 2018 the Defendant, JPMORGANCHASE BANK, N.A., its agents, servants and/or

           employees controlled the aforementioned premises.

           SEVENTH:                  Upon information and belief, that at all the times hereinafter mentioned, on the

           26th day Of April, 2018 the Defendant,       JP MORGANCHASE BANX, N.A., its agents, servants and/or

           employees maintained the aforementioned premises.

           EIGHTH:                   Upon information and belief, that at all the times hereinafter mentioned, on the

           26th day   of April, 2018 the Defendant, JPMORGAN CHASE BANK, N.A., its agents, servants and/or

           employees managed the aforementioned premises.

           NINTH:                    That heretofore and prior to the 26th day of April, 2018 the Defendant, JP

           MORGAN CHASE BANK, N.A., was obligated to maintain, repair and keep in good order the

           aforesaid premises.

           TENTH:                    Upon information and belief, that at all the times hereinafter mentioned, the

           Defendant, JP MORGAN CHASE & CO., was and still is a Financial Institution duly organized and

          existing by virtue      of the laws,   statutes and ordinances       of the   State   of New York.

          ELEVEN:                   Upon information and belief, that at all the times hereinafter mentioned, on the

          26th day    of April,   2018 the Defendant, JP MORGAN CHASE & CO., owned the aforementioned

          premises.




                                                               Page 3   of 8


                                                              3 of 8
FILED: NEW YORK COUNTY CLERK 03/14/2019 02:48 PM                                                  INDEX NO. 152717/2019
NYSCEF DOC. NO. 1       Case 1:19-cv-07283 Document 1-1 Filed 08/05/19 Page 5 of 9 NYSCEF: 03/14/2019
                                                                          RECEIVED




           TWELVE:                  Upon information and belief, that at all the times hereinafter mentioned, on the

           26th day    of April, 2018 the Defendant, JP MORGAN CHASE & CO.,                leased the aforementioned


           premises.

           THIRTEEN:                Upon information and belief, that at all the times hereinafter mentioned, on the

           26th day    of April,   2018 the Defendant, JPMORGAN CHASE & CO., was in possession of the

           aforementioned premises.

           FOURTEEN:               Upon information and belief, that at all the times hereinafter mentioned, on the

           26th day    of April, 2018   the Defendant, JP MORGAN CHASE & CO., its agents, servants and/or

           employees operated the aforementioned premises.

           FIFTEEN:                Upon information and belief, that at all the times hereinafter mentioned, on the

           26th day Of   April, 2018 the Defendant, JP MORGAN CHASE & CO., its agents, servants and/or

           employees controlled the aforementioned premises.

           SIXTEEN:                Upon information and belief, that at all the times hereinafter mentioned, on the

           26th day Of   April, 2018 the Defendant, JP MORGAN CHASE & CO., its agents, servants and/or

           employees maintained the aforementioned premises.

           SEVENTEEN:              Upon information and belief, that at all the times hereinafter mentioned, on the

           26th day    of April, 2018   the Defendant, JP MORGAN CHASE & CO., its agents, servants and/or

           employees managed the aforementioned premises.

           EIGHTEEN:               That heretofore and prior to the 26th day     of April,   2018 the Defendant, JP

           MORGAN CHASE & CO., was obligated to maintain, repair and keep in good order the aforesaid

           premises.

           NINETEEN:                That on the 26th day of April, 2018 while the Plaintiff was lawfully and prudently

           upon the aforesaid premises and while in due care and caution for her own safety, she was caused to




                                                            Page 4   of 8


                                                          4 of 8
FILED: NEW YORK COUNTY CLERK 03/14/2019 02:48 PM                                                     INDEX NO. 152717/2019
NYSCEF DOC. NO. 1       Case 1:19-cv-07283 Document 1-1 Filed 08/05/19 Page 6 of 9 NYSCEF: 03/14/2019
                                                                          RECEIVED




           be precipitated to the ground and to sustain severe and serious personal injuries as the result        of the

           defective conditions     of the floor within   the premises, all due solely and wholly to the negligence   of

           the Defendants, their agents, servants and/or employees as hereinafter alleged.

           TWENTY:                  That the said accident and injuries resulting therefrom were caused solely

           through and by reason        of   the negligence   of   the Defendants herein, their agents, servants and/or

           employees.

           TWENTY ONE:              That the Defendants, their agents, servants and/or employees either individually

           and/or severally were negligent in causing, permitting and allowing a dangerous and trap like condition

           to exist on the floor; in failing to provide a proper and safe place for invitees; in causing, permitting

           and allowing the   floor to become unsafe for passage; in causing, permitting and/or allowing the floor

           to become and remain in a dangerous condition; in failing to correct same; in failing to correct or

           remove said dangerous and unsafe conditions, although they already knew            of its existence, or should

           have known    of its   existence in the exercise   of reasonable care; in causing, permitting and allowing a

           raised carpet to exist upon the floor; in failing to place waming signs and/or barricades or any and all

           other devices in the said area to warn the Plaintiff, or to close off the said area in order to have avoided

          the occurrence herein; in failing to properly inspect the floor; in failing to hire persons       of sufficient

           skill and training; in failing to properly train employees and in failing to exercise that duty of care

          required under the circumstances.

          TWENTY TWO:               That the aforesaid accident and resulting injuries were caused solely and wholly

          as a   result of the negligence of the Defendants herein, their agents, servants and/or employees, without

          any negligence on the part      of the Plaintiff contributing thereto.

          TWENTY THREE: That this action falls within one or more of the exceptions set forth in CPLR

           1602.




                                                              Page 5   of 8


                                                              5 of 8
FILED: NEW YORK COUNTY CLERK 03/14/2019 02:48 PM                                                    INDEX NO. 152717/2019
NYSCEF DOC. NO. 1     Case 1:19-cv-07283 Document 1-1 Filed 08/05/19 Page 7 of 9 NYSCEF: 03/14/2019
                                                                        RECEIVED




           TWENTY FOUR:         That by reason     of the   aforesaid, Plaintiff has been damaged in an amount that

           exceeds the jurisdictional limits   of all lower Courts that otherwise would have had jurisdiction in this

           matter.

                                WHEREFORE, Plaintiff demands judgment against the Defendants in                    an


           amount that exceeds the jurisdictional limits      of all lower Courts of this   State that otherwise would

           have had jurisdiction in this matter, together with the costs and disbursements      of this action.

           Dated: Queens, New York
                  March 4, 2019
                                                                Yours, etc.,

                                                                AMI MORG            STERN
                                                                ATTORNE             T LAW-PLLC
                                                                Attorney f r   s
                                                                                   aintiff(s)


                                                                By: ADAM S. ASHE, ESQ.
                                                                Office & P.O. Address
                                                                40-17 Broadway, 2nd Floor
                                                                P.O. Box 3223
                                                                L.I.C., NY l 1103-0223
                                                                Telephone (718) 777-9595




                                                             Page 6   of 8


                                                            6 of 8
FILED: NEW YORK COUNTY CLERK 03/14/2019 02:48 PM                                                          INDEX NO. 152717/2019
NYSCEF DOC. NO. 1        Case 1:19-cv-07283 Document 1-1 Filed 08/05/19 Page 8 of 9 NYSCEF: 03/14/2019
                                                                           RECEIVED




                                              AFFIRMATION AND VERIFICATION




                      I, the undersigned, an attorney admitted to practice in the Court of the State of New York, state
           that I am the attorney   of record for the Plaintiff in this action, that I have read the foregoing Complaint
           and know the contents thereof, that the same is true to my own knowledge, except as to the matters

           therein alleged to be on information and belief, and as to those matters I believe it [them] to be true.
           The reason this verification is made by me and not by the            Plaintiff is that Plaintiff resides in a County
           other than where your Affirmant maintains an office, to wit: New York.
                      The grounds   of my belief as to all matters not stated upon my own knowledge are based on
           the information contained in the         file maintained by my office.




                                                                                   AÖAM     S.   ASHE, ESQ.
           Duly Affirmed this


           day   of                       ,   201




                                                                Page 7   of 8


                                                              7 of 8
FILED: NEW YORK COUNTY CLERK 03/14/2019 02:48 PM                                                                                            INDEX NO. 152717/2019
NYSCEF DOC. NO. 1                                      Case 1:19-cv-07283 Document 1-1 Filed 08/05/19 Page 9 of 9                     RECEIVED NYSCEF: 03/14/2019



                   NOTICE OF ENTRY                             IndeX No.                                      Year

 EASE take notice that the within is a (certified)                  SUPREME COURT OF THE STATE OF NEW YORK
ae  copy of a                                                       pgi rNTY OF NFW YORK
tly entered in the office of the clerk of the within
imed court òn
                                                                 TRACEY RILEY
ated,
                      Yours, etc.                                                                     Plaintiff
             AMI MORGENSTERN                                                              -against-
                 Attorney At Law-PLLC                           JPMORGAN CHASE BANK, N.A., and JP
torney for                                                      MORGAN CHASE & CO.,
             Office and Post Office Address
                  40-17 Broadway
                   P.O. Box 3223                                                                      Defendants
                 LIC, NY 11103-0223

                                                                 SUMMONS AND VERIFIED COMPLAINT


torney(s) for


                 NOTICE OF SETTLEMENT

                                                               Signature (Rule 130-1.1-a)
1EASE take notice that an order

 which the within is a true copy will be presented              Print name beneath                       ADAM      S.   ASHE, ESQ.,
r settlement to the Hon.

te   of the judges of the within named Court, at                            AMI MORGENSTERN
                                                                               Attorney At Law-PLLC
                                                               Attorney for
                                                                     Office and Post Office Address, Telephone
                     M.                                                           40-17 Broadway
ated,                                                                              P.O. Box 3223
                     Yours, etc.                                                 LIC, NY 11103-0223
                                                                                     Tel: 718-777-9595
             AMI MORGENSTERN                                                         Fax: 718-777-2160
                 Attorney At Law-PLLC
forney for                                                     To
             Office and Post Office Address
                  40-17 Broadway                               Attorney(s) for
                   P.O. Box 3223
                 LIC, NY 11103-0223                            Service of a copy of the within is hereby admitted.
                                                               Dated,


torney(s) for
                                                                                               8 of 8
                                                               Attorney(s) for
